 


110 HR 1606 IH: To amend title 49, United States Code, to provide for the establishment of a flexibility incentive grant program.
U.S. House of Representatives
2007-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1606 
IN THE HOUSE OF REPRESENTATIVES 
 
March 20, 2007 
Ms. Matsui introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend title 49, United States Code, to provide for the establishment of a flexibility incentive grant program. 
 
 
1.Flexibility incentive grant pilot program 
(a)In GeneralChapter 53 of title 49, United States Code, is amended by adding at the end the following: 
 
5341.Flexibility incentive grant pilot program 
(a)PurposeThe purpose of this section is to provide incentives to encourage States to establish new sources of revenue for public transportation projects and services and to reward States for creating more flexibility in the use of their existing transportation funds. 
(b)Establishment of ProgramThe Secretary of Transportation shall establish a flexibility incentive grant pilot program in accordance with this section. 
(c)Applications 
(1)In generalA State may submit application to the Secretary for a grant under the section for each of fiscal years 2008, 2009, 2010, and 2011 not later than the August 1 preceding the first day of such fiscal year. 
(2)ContentsAn application of a State for a grant for a fiscal year under this section shall contain, at a minimum, the aggregate amount that the State and the counties of the State expended (excluding amounts from Federal sources) on public transportation projects and services for each of the State’s 2 fiscal years preceding the date of the application, together with such supporting documentation as the Secretary may require by regulation. 
(d)Determinations by the SecretaryNot later than September 1 of each of calendar years 2008 through 2011, the Secretary shall determine for each State that submitted an application for a grant under subsection (c) for the fiscal year beginning on September 30th of that calendar year if the State and the counties of the State increased the aggregate amount that the State and such counties expended (excluding amounts from Federal sources) on public transportation projects and services from the State’s second fiscal year preceding such September 1 to the State’s first fiscal year preceding such September 1, the amount of such increase, and the percentage of such increase over the State’s second preceding fiscal year. 
(e)Grants for Increased public transportation Funding 
(1)States with an increase of 10 percent or moreSubject to paragraph (2) and subsection (g)— 
(A)the Secretary shall make a grant for each of fiscal years 2008 through 2011 to each State— 
(i)whose percentage increase, as determined by the Secretary under subsection (d) with respect to such fiscal year, in expenditures for public transportation projects and services over the preceding fiscal year of the State was 10 percent or more; and 
(ii)whose aggregate expenditures for such projects and services in the State’s preceding fiscal year was $1,000,000,000 or less, as determined by the Secretary under subsection (d). 
(B)the amount of the grant shall be equal to the increase in the aggregate amount that the State and the counties of the State expended (excluding amounts from Federal sources) on public transportation projects and services from the second preceding fiscal year of the State to the first preceding fiscal year of the State, as determined by the Secretary under subsection (d). 
(2)Large states with an increase of 1 percent or moreSubject to subsection (h), for each of fiscal years 2008 through 2011, the Secretary shall make a grant of $50,000,000 to each State— 
(A)whose percentage increase, as determined by the Secretary under subsection (d) with respect to such fiscal year, in expenditures for public transportation projects and services over the preceding fiscal year of the State was 1 percent or more; and 
(B)whose aggregate expenditures for such projects and services in the State’s preceding fiscal year was more than $1,000,000,000, as determined by the Secretary under subsection (d). 
(f)States Creating Flexible Transportation Funds 
(1)New dedicated source of revenue 
(A)In generalSubject to subsection (g), for each of fiscal years 2008 through 2011, the Secretary shall make a grant of $10,000,000 to each State that established in the first preceding fiscal year of the State a dedicated source of revenue for carrying out only public transportation projects and services that the Secretary— 
(i)determines was not in effect in the second preceding fiscal year of the State; and 
(ii)projects will result in an increase of 10 percent in State funds available for expenditure on such projects and services within 2 years after the date of such implementation. 
(B)Dedicated source of revenues definedFor purposes of this paragraph, the term dedicated source of revenue may include the dedication of a State motor fuels tax or sales tax, interest on existing highway funds, motor vehicle excise tax, tolls, loans to be made out of highway funds, and such other sources of revenue as the Secretary determines. 
(2)Unrestricted use of highway fundsSubject to subsection (h), for each of fiscal years 2008 through 2011, the Secretary shall make a grant of $10,000,000 to each State that in the preceding fiscal year of the State amended State law or the State constitution to allow funds that were restricted for highway purposes only to be used for public transportation projects and services as well as highway purposes. 
(g)Limitation for States Eligibility for Multiple GrantsIf the Secretary determines that a State is eligible for a grant under more than one of subsections (e)(1), (e)(2), (f)(1), and (f)(2) for a fiscal year, the Secretary may only make the grant to the State that is for the greatest amount the State is eligible for under such subsections. 
(h)Use of GrantsA State may obligate funds granted to it under this section for any project or activity eligible for assistance under title 23 or chapter 53. 
(i)Grant RequirementsExcept as otherwise provided in this section— 
(1)a grant under this section being used for a public transportation project or activity shall be subject to all of the terms and conditions to which a grant made under section 5307 is subject; and 
(2)a grant under this section being used for a highway project or activity shall be subject to all of the terms and conditions that would be applicable to such project or activity if such project or activity were being carried out under title 23, United States Code. 
(j)Federal ShareThe Federal share of the cost of a project or activity funded under this section shall be 100 percent. 
(k)Authorizations of AppropriationsThere are authorized to be appropriated to carry out this section for each of fiscal years 2008 through 2011 $250,000,000. Such sums shall remain available until expended. 
(l)Program EvaluationNot later than 5 years after the date of enactment of this section, the Secretary shall— 
(1)conduct a study to evaluate the pilot program authorized by this section; and 
(2)submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Banking, Housing and Urban Affairs of the Senate a report describing the results of the study.. 
(b)Conforming AmendmentThe analysis for such chapter is amended by adding at the end the following: 
 
 
5341. Flexibility incentive grant pilot program. 
 
